UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-1817



PAMELA BOND,

                                              Plaintiff - Appellant,

          versus


THE JOHNS HOPKINS HOSPITAL,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
02-2190-CCB)


Submitted:   November 21, 2002          Decided:    November 27, 2002


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Pamela Bond, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Pamela Bond appeals the district court’s order denying relief

on her 42 U.S.C. § 1983 (2000) complaint.     We have reviewed the

record and find no reversible error. Accordingly, we affirm on the

reasoning of the district court.     See Bond v. The Johns Hopkins

Hosp., No. CA-02-2190-CCB (D. Md. filed July 3, 2002; entered July

5, 2002).     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2